Citation Nr: 0925239	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hip avascular 
necrosis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral hip avascular 
necrosis.

In February 2008, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In an April 2008 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for bilateral hip avascular 
necrosis, and remanded this issue on the merits for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Following an April 2009 supplemental statement of the case, 
the Veteran submitted a letter requesting that records from 
his primary physicians, Dr. Taylor and Dr. Goodman, be 
obtained to support his claim.  He included a statement on 
the letter that VA had his permission to pull all past 
medical records.  The AMC issued another supplemental 
statement of the case in May 2009 without advising the 
Veteran that his written release was not sufficient or 
providing him with appropriate forms to complete.  As the 
Veteran has identified additional physicians and attempted to 
authorize the release of those records via a letter, the 
Board finds that remand is required to provide the Veteran 
with the appropriate release forms to complete for VA to 
request such records.  

The Veteran is hereby informed that he must fully complete 
the release forms, including the complete addresses for Drs. 
Taylor and Goodman, to permit such records to be requested.  
"The duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Veteran submitted additional evidence 
pertaining to his hips without a waiver of RO consideration.  
Such records should be considered on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
fully complete the necessary release 
forms for VA to request records from Dr. 
Taylor and Dr. Goodman, to include the 
complete addresses of the physicians.  If 
the appropriate forms are submitted, the 
RO/AMC should request the records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record, to include the newly received 
evidence.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




